DETAILED ACTION
Status of Application
Receipt of the Claim set as well as Applicant’s Arguments/Remarks, all filed 10/22/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 3, 10, and 21 are cancelled.
Claim 1 is amended.
Claim 24 is newly added. 
Claims 1, 2, 4-9, 11-20, and 22-24 are currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
 	Applicant amended claim 1 to add the new limitation requiring that the composition free of polyethylene wax, which changes the scope of the claims.
	Applicant’s arguments (pages 5-6, filed 10/22/2020) regarding the previous rejections under 35 USC 103 have been fully considered and are persuasive in light of the claim amendment.
	Therefore the previous rejections have been withdrawn.
	However, Examiner makes a new ground of rejection by incorporating the Ybarra et al. (US20110259355A1) as the new primary reference and Zheng (US 20080145428 A1) as a supporting reference. 
FINAL.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ybarra et al. (US20110259355A1) hereinafter Ybarra in view of Le Page et al. (US 20060225616 A1) hereinafter Le Page and Zheng (US 20080145428 A1).
Regarding claims 1, 2, and 8, Ybarra is drawn to a hair care product (abstract). Ybarra discloses a composition comprising water [0007], waxes, pigments, and colorants [0026]. Ybarra discloses the care products may be formulated into eyelash mascara (eyelash coating composition) [0017].
Ybarra discloses additives may include, but is not limited to, pigments, waxes, oils, pigment, film formers, emulsifiers and emulsion stabilizers, emulsifying agents, polyquaterniums or combinations thereof [0042].
Ybarra discloses the composition may comprise a poly(vinyl acetate-co-N-vinyl-2-pyrrolidone) copolymer and a polyquaternium [0043].
Ybarra discloses a poly(vinyl acetate-co-N-vinyl-2-pyrrolidone) copolymer is formed from vinyl acetate monomers and N-vinyl-2-pyrrolidone monomers. The 
Ybarra discloses the composition comprises polyquaternium polymers (polyelectrolytic compound) to improve the storage life or the haze of the composition. Suitable polyquaternium polymers may include: polyquaternium 11. When a polyquaternium polymer is included, the polyquaternium polymer is present in an amount of between about 0.1 to about 10 by weight of the total composition [0052].
Ybarra does not require the presence of polyethylene wax (composition is free of polyethylene wax). 
Ybarra does not explicitly disclose wherein the waxes are a high melting point hydrocarbon wax and a low melting point hydrocarbon wax, and does not explicitly disclose wherein the emulsifying agents are in an emulsification system comprising at least one low HLB emulsifier and at least one high HLB emulsifier.
However, Le Page is drawn to a surface-modified pigment having at least two surface-active agents chemically immobilized onto the surface of the pigment. The first surface-active agent has an HLB of about 10 or more, the second surface-active agent has an HLB of 9 or less, and the difference in HLB between the first and second surface-active agents is at least about 5. The surface-modified pigments are self-emulsifying and are applicable for use in water-based cosmetic systems (abstract and 
However, Zheng is drawn to a mascara composition that comprises at least one film-forming polymer and at least one wax and leads to a make-up product with good staying power, as well as good coating and curling for coating eyelashes (abstract).
Zheng discloses the mascara compositions may also contain at least one wax. The wax makes it possible to soften the composition deposited on the eyelashes. The wax may be natural or synthetic. Examples of suitable waxes include paraffin waxes and rice bran wax. The wax is present in an amount of from about 0.1% to about 50%, relative to the total weight of the composition, of one or more waxes. The composition can also contain a mixture of waxes as defined above. [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mascara composition of Ybarra, with the emulsifying system comprising high HLB and low HLB emulsifer of Le Page, and with the paraffin wax and rice bran wax of Zheng, and arrive at the instant invention. 
One of ordinary skill in the art would have been motivated to do so because Le Page discloses the emulsion, when applied to the skin provides excellent skin adhesion, extended wear, and improved moisture-holding ability. Accordingly, the surface-modified pigments may be used in cosmetic products, such as mascara [0034]. And Zheng is also in the field of mascara eyelash coating composition that leads to a make-up product with good staying power, as well as good coating and curling (abstract), and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
Regarding claims 4-7, Ybarra discloses polyquaternium 11, present in an amount of between about 0.1 to about 10 by weight of the total composition (polyelectrolytic compound from about 0.1% to about 1%) [0052].
Regarding claim 9, Ybarra discloses additives may include pigment (colorants) [0042]. 
Regarding claim 11, Zheng discloses the composition may take the form of an oil-in-water emulsion [0077].
Regarding claims 12-13, Le Page discloses the ratio between the first surface-active agent and the second surface-active agent may range from about 1:10 to about 10:1 by weight (a weight ratio of from 0.1 to 10) [0026].
Regarding claims 14-15, Zheng discloses paraffin wax and rice bran wax. The wax is present in an amount of from about 0.1% to about 50%, relative to the total weight of the composition, of one or more waxes. The composition can also contain a mixture of waxes (one of ordinary skill in the art would reasonably expect success in 
Regarding claims 16-17, Ybarra discloses poly(vinyl acetate-co-N-vinyl-2-pyrrolidone) copolymer present in an amount of between about 0.5 to about 10.0 by weight of the total composition [0046], and discloses polyquaternium polymer is present in an amount of between about 0.1 to about 10 by weight of the total composition [0052] (by selecting 0.5 by weight of poly(vinyl acetate-co-N-vinyl-2-pyrrolidone) copolymer of the total composition and selected 10 by weight of the polyquaternium 11 the total composition, arrives at  from 0.55:0.5 polyelectrolytic compound(s) to 10:40 film forming polymer).
Regarding claim 23, Ybarra discloses a poly(vinyl acetate-co-N-vinyl-2-pyrrolidone) copolymer (copolymers of vinylpyrrolidone and vinyl acetate) [0043].

Claims 1, 2, 4-9, 11-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ybarra et al. (US20110259355A1) hereinafter Ybarra in view of Le Page et al. (US 20060225616 A1) hereinafter Le Page and Zheng (US 20080145428 A1) and further in view of Franjac et al. (US Pat 5,534,247) hereinafter Franjac. 	
The teachings of Ybarra, Le Page, and Zheng are disclosed above.
Regarding claim 18, Ybarra in view of Le Page and Zheng do not explicitly disclose wherein the low HLB emulsifier and/or the high HLB emulsifier is an ionic emulsifier.

Franjac discloses anionic surface-active agents (ionic emulsifier) in proportions which are preferably between about 2 and about 30% by weight relative to the total weight of the composition (column 6, lines 45-49). The anionic surface-active agents which may be used by themselves or mixed (column 6, lines 40-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mascara composition of Ybarra, Le Page, and Zheng, with the polyelectrolytic compound of Franjac, and arrive at the instant invention. 
One of ordinary skill in the art would have been motivated to do so because Franjac discloses a mascara composition containing at least one curl retention additive to help enhance and sustain a curl along with a hair fixative resin that produces a mascara that provides body to eyelashes by making the lashes appear thicker and longer (abstract; col. 1, ln 15-27).
Regarding claim 20, Franjac discloses that among the nonionic surfactants which may be employed by themselves or mixed, there may be mentioned in particular; polyethoxylated, polypropoxylated or polyglycerolated (including mixtures thereof) alcohols, alkylphenols and fatty acids containing a fatty chain with from about 8 to 18 .

Claims 1, 2, 4-9, 11-17, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ybarra et al. (US20110259355A1) hereinafter Ybarra in view of Le Page et al. (US 20060225616 A1) hereinafter Le Page and Zheng (US 20080145428 A1) and further in view of llekti et al. (FR 2996763 Machine Translation) hereinafter llekti.
The teachings of Ybarra, Le Page, and Zheng are disclosed above.
Regarding claim 22, Ybarra in view of Le Page and Zheng do not explicitly disclose the emulsion comprising at least one styrene/acrylates/ammonium methacrylate copolymer.
However, llekti is drawn to an emulsion type cosmetic composition (abstract).
Ilekti discloses the composition can be in the form of a product for the eyelashes such as a mascara (page 66 of the translation).
Ilekti discloses the mascara composition comprising aqueous dispersion acrylic polymer particles, wherein the acrylic polymer may be a styrene / acrylate copolymer. As acrylic polymer in aqueous dispersion, it is possible to use the styrene / acrylate copolymer sold under the name "SYNTRAN 5760CG" (styrene/acrylates/ ammonium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mascara composition as disclosed by Ybarra in view of Le Page, and Zheng, to comprise the copolymer, as disclosed by Ilekti, and arrive at the instant invention. 
One of ordinary skill in the art would have been motivated to do so because Ilekti discloses according to an advantageous embodiment of the mascara composition, it is possible to add to the preparation at least one film-forming polymer SYNTRAN 5760CG in aqueous dispersion (Page 34-35), the combination of surfactants allows an excellent compromise texture and cosmetics; moreover, such thickening surfactants could hardly have been envisaged in a formula rich in hard waxes and generally in dry extract (page 68 of the translation).
Regarding claim 19, Ilekti discloses the compositions for coating the keratin fibers of such a type of mascara generally consist of at least one fatty phase generally formed of one or more waxes dispersed in an aqueous liquid phase by means of an emulsifying or conveyed system. The application of mascara is aimed in particular at increasing the volume of the eyelashes and consequently increasing the intensity of the gaze. For this, there are many volumizing mascaras whose principle consists in depositing the maximum amount of material on the eyelashes so as to obtain this volumizing effect (volumizing eyelash coating composition) (page 66 of the translation).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615